Appeals by the defendant from (1) a judgment of the Supreme Court, Suffolk County (Leis, J.), rendered April 15, 1994, convicting him of *487manslaughter in the first degree and attempted robbery in the first degree under Indictment No. 1218/93, upon his plea of guilty, and imposing sentence, and (2) an amended judgment of the same court, also rendered April 15, 1994, revoking a sentence of probation previously imposed by the same court (Sherman, J.), upon a finding that he had violated a condition thereof, upon his admission, and imposing a sentence of imprisonment upon his previous conviction of criminal possession of stolen property in the fourth degree under Indictment No. 1150/92.
Ordered that the judgment and the amended judgment are affirmed.
Appellate review of the issues raised by the defendant was effectively waived by him as part of his plea agreement (see, People v Callahan, 80 NY2d 273; People v Seaberg, 74 NY2d 1; People v Calvi, 89 NY2d 868). Rosenblatt, J. P., Sullivan, Altman and Goldstein, JJ., concur.